DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-10, 12-14 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a flat structure layer on the first dielectric layer, wherein at least one boundary is between the flat structure layer and the at least one first conductive via and the flat structure layer comprises a plurality of flat structure portions separated from each other, wherein the plurality of flat structure portions comprises a first structure portion and a second structure portion and the number of pads corresponding to the first structure portion is different from the number of pads corresponding to the second structure portion”.

Regarding claim 8, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a flat structure layer on the first dielectric layer, wherein at least one boundary is between the flat structure layer and the at least one first conductive via and the flat structure layer comprises a plurality of flat structure portions separated from each other, wherein the plurality of flat structure portions comprises a first structure portion and a second structure portion and the number of pads corresponding to the first structure portion is different from the number of pads corresponding to the second structure portion”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895